                 Case 16-10238-MFW                 Doc 1873         Filed 05/21/19         Page 1 of 2



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re:                                                     Chapter 11

    SFX ENTERTAINMENT, INC., et al.                            Case No. 16-10238 (MFW)

                     Debtors.                                  (Jointly Administered)


    NOTICE OF DISTRIBUTIONS FOR CLASS 6 CREDITORS (CONVENIENCE CLASS)
          PURSUANT TO THE CONFIRMED PLAN OF REORGANIZATION

             PLEASE TAKE NOTICE THAT by Order dated November 15, 2016 [Docket No. 1293]

(the “Confirmation Order”), the United States Bankruptcy Court for the District of Delaware (the

“Bankruptcy Court”) confirmed the Fifth Amended Joint Plan of Reorganization of SFX

Entertainment, Inc., et al. Under Chapter 11 of the Bankruptcy Code (As Modified) (the “Plan”),1

attached to the Confirmation Order as Exhibit A.2

             PLEASE TAKE FURTHER NOTICE THAT on December 2, 2016, the conditions set

forth in Section 10.02 of the Plan were satisfied and the Effective Date of the Plan occurred.

             PLEASE TAKE FURTHER NOTICE THAT pursuant to the Plan, Holders of Allowed

Class 6 Claims (i.e., Convenience Claims against 2019 Debtors) are entitled to receive in full

satisfaction, settlement, discharge and release of, and in exchange for, such Claim, a one-time

payment in Cash equal to such Holder’s pro rata share (calculated based on the proportion that

such Holder’s Allowed Claim bears to the aggregate amount of Allowed Convenience Claims) of

the $750,000 Convenience Class Cash Pool.



1
      Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Plan.
2
      Copies of the Confirmation Order, the Plan and related documents are (i) available for inspection at the Office of
      the Clerk, United States Bankruptcy Court, 824 Market Street, 3rd Floor, Wilmington, Delaware 19801, or may
      be downloaded from the Bankruptcy Court website at http://www.deb.uscourts.gov and (ii) may be obtained, free
      of charge, by visiting the case website at http://www.kccllc.net/sfx, or by telephone at (888) 201-2205 or, if calling
      from outside the United States and Canada, at (310) 751-1839.
              Case 16-10238-MFW             Doc 1873       Filed 05/21/19       Page 2 of 2



        PLEASE TAKE FURTHER NOTICE THAT the attached hereto as Exhibit A is the

projected Distributions to Holders of Allowed Class 6 Claims (the “Distribution Schedule”).3

        PLEASE TAKE FURTHER NOTICE THAT the Distributions set forth on the

Distribution Schedule shall commence on or about May 28, 2019.

        PLEASE TAKE FURTHER NOTICE THAT Kurtzman Carson Consultants, LLC (the

“Disbursing Agent”) will solicit from certain Holders of Class 6 Claims a Request for Taxpayer

Identification Number, substantially in the forms annexed hereto as Exhibit B. To be eligible to

receive a Distribution, you must submit a completed Request for Taxpayer Identification Number

to the Disbursing Agent as set forth therein.

        PLEASE TAKE FURTHER NOTICE THAT if you have any questions or objections to

the Distribution Schedule or the Request for Taxpayer Identification Number, please contact the

Disbursing Agent by emailing SFXinfo@kccllc.com or calling 310-751-1839.



Dated: May 21, 2019                               GREENBERG TRAURIG, LLP

                                                  /s/ Dennis A. Meloro
                                                  Dennis A. Meloro (DE Bar No. 4435)
                                                  The Nemours Building
                                                  1007 North Orange Street, Suite 1200
                                                  Wilmington, Delaware 19801
                                                  Telephone: (302) 661-7000
                                                  Facsimile: (302) 661-7360
                                                  Email: melorod@gtlaw.com
                                                  -and-
                                                  Leo Muchnik (admitted pro hac vice)
                                                  200 Park Avenue
                                                  New York, New York 10166
                                                  Telephone: (212) 801-6826
                                                  Email: MuchnikL@gtlaw.com

3
    Except as otherwise indicated on Exhibit I to the Plan Supplement [Docket No. 1340], Beatport, LLC assumed
    all of its label agreements and have satisfied any respective cure payments.

                                                      2
